DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-10, 12-28, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed process for processing dandelion plant components.  The closest prior art is Baranov et al. (J. Agric. Food Chem. 2010, 58, 734-743, cited on the IDS filed 4/5/19).  Baranov et al. teaches a process for processing dandelion plant components and obtaining a rubber as a product (pg. 735-737), the process comprising a step of comminution of the dandelion plant components in water to form a slurry (pg. 736), and separating the slurry into a rubber latex phase/high-rubber low-inulin phase and an aqueous phase/low rubber high-inulin phase, and a solid phase/ low rubber high-inulin phase (pg. 736).  The latex and the aqueous phase are separated by centrifuge (pg. 736).  Baranov et al. teaches the extraction and separation as tacking place in ice water/at a temperature of 0ºC (pg. 736).  Baranov et al. teaches the water as being added at 180 g to 20 g of dandelion component, or 9 parts, and teaches the water as being at a neutral pH (pg. 736). Baranov et al. teaches the steps as being done without enzymes (pg. 736).
Baranov et al. teaches the comminution of the dandelion plant components in water as being done in two steps, with the slurry being pressed between the first and second step to form a press water (pg. 736).  The material left after the pressing step is then re-suspended in water and comminuted again (pg. 736).  Laufenberg et al. teaches that comminution of a inulin containing compound in cold water results in the release of inulin (¶0010-0014; 0044, Examples).  As such, the press water of Baranov et al. would contain inulin.  The first stage of the comminution in Baranov et al. reads on the precomminution step where water is added prior to the precomminution and the inulin press water is pressed out and the remaining solids are resuspended.  The second stage of the comminution reads on the grinding step.
Baranov et al. does not teach drying the dandelion plant components prior to step A.  As shown by Cornish (US Pat. 5,580,942), drying rubber plants results in the coagulation of the rubber, necessitating solvent extraction (5:10-20).  There is not a reasonable expectation of success in performing the water extraction process of Baranov et al., at a temperature less than 40 ºC without .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767